Title: From Thomas Jefferson to William C. C. Claiborne, 30 August 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


               
                  
                     Dear Sir
                  
                  August 30. 1804.
               
               Various circumstances of delay have prevented my forwarding till now the general arrangements for the government of the territory of Orleans. inclosed herewith you will recieve the commissions. among these is one for yourself as Governor. with respect to this I will enter into frank explanations. this office was originally destined for a person whose great services and established fame would have rendered him peculiarly acceptable to the nation at large. circumstances however exist which do not now permit his nomination, & perhaps may not at any time hereafter. that therefore being suspended, and entirely contingent, your services have been so much approved as to leave no desire to look elsewhere to fill the office. should the doubts which you have sometimes expressed, whether it would be eligible for you to continue, still exist in your mind, the acceptance of the commission gives you time to satisfy yourself by further experience, and to make the time and manner of withdrawing, should you ultimately determine on that, agreeable to yourself. be assured that whether you continue or retire, it will be with every disposition on my part to be just & friendly to you.
               James Brown of Kentucky is appointed Secretary for the territory. his distinguished understanding, his legal knowledge, & his possession of the languages, will, I trust, render him an useful aid. Dominic A. Hall, late a district judge of S. Carolina, accepts the office of judge of the district of Orleans: as does Mahlone Dickerson of Pensylva, that of Attorney of the district. Commissions for Colo. Kirby of Connecticut & mr Prevost of New York as judges of the Superior court are also sent. the other commission for that bench cannot go at this time, because it’s acceptance is not known. the office of Marshal being one which could probably be discharged by a native Creole, I should like to avail ourselves of it to shew my desire that they should have a fair participation of office in all cases where their education & line of life qualifies them. the character given me of a mr Clouet & a mr Guillot, had suggested one of them to my mind for the office: a mr Urquhart is represented as still more fit. whether his long standing in the place would be equivalent to his being a native in the view of the inhabitants may be doubted. I leave to you therefore to select which of the three you think best.   In the legislative council I think it necessary to place a majority of Americans, say 7. Americans and 6. French, or persons of such long standing as to be considered as French; that there should be some mixture of the mercantile with the planting interest; and a representation of the different settlements in the country, justly proportioned, as far as they can furnish proper materials to that of the city. on this account I was particularly anxious to get your information & recommendation, & wrote to you for it at a very early period. as soon as I had reason to fear that that letter had miscarried, I wrote a second, in time, I hoped, still to obtain your information. but it is not arrived, & I am obliged to proceed without it. mr Boré’s protest against an act of the legislature, is such a proceeding as our law would deem more than disrespectful. yet knowing that it is not so viewed by a Frenchman, considering his integrity, his agricultural merits, the interests he has at stake, & his zeal for liberty, I consider it proper to name him absolutely as a member, as I also do mr Poydras of Point Coupée, & mr Bellechasse, whom you recommended. I wish you also to select three others out of the 5. following names, to wit, Derbigné, Detrahan, Dubuys, Cantarelle of the Acadian coast, & Sauvé.   proceeding then to the Americans, I name Messrs. Benjamin Morgan, Daniel Clarke, Dr. Watkins, Evan Jones, Roman (said to be of the Attacapas) and Wikoff (said to be of the Appelousas) absolutely, and propose George Pollock & Dr. Dow, out of whom you will select one to make the 7th. and with the 6. preceding, to make up 13. in chusing these characters it has been an object of considerable attention to chuse French who speak the American language, & Americans who speak the French. yet I have not made the want of the two languages an absolute exclusion. but it should be earnestly recommended to all persons concerned in the business of the government, to acquire the other language, & generally to inculcate the advantage of every person’s possessing both, and of regarding both equally as the language of the territory. another object still more important is that every officer of the government make it his peculiar object to root out that abominable venality, which is said to have been practised so generally there heretofore. every connivance at it should be branded with indelible infamy, and would be regarded by the General government with distinguished severity. I have not filled up the blanks for the names in the commissions, because the Christian names are for the most part unknown to me, and the orthography of the French names not ascertained. I pray you to fill them as herein before indicated, & to deliver them to the parties. the Dedimus for administering the oath to yourself is also left blank to be filled up by yourself. it might be gratifying to have it done by a French native speaking English, unless one of the judges be on the spot.—on the subject of the Marshal, I will add that if you know any person whom it would be more advantageous to appoint than either of the three whom I have named, you are free to make the substitution. be pleased immediately after filling up the blanks to return to the Secretary of state’s office a correct list of all the names, as the commissions are recorded in his office, where the blanks must be filled; and in order that I may be able correctly to renew the nominations to the Senate. I salute you with friendship & respect.
               
                  
                     Th: Jefferson
                  


               

            